Citation Nr: 1115586	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  07-38 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for paranoid schizophrenia.

2.  Entitlement to service connection for paranoid schizophrenia.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to December 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2006 and July 2008 rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.  The June 2006 rating decision denied reopening the Veteran's claim for entitlement to service connection for paranoid schizophrenia.  The July 2008 rating decision denied the Veteran's claim for entitlement to service connection for PTSD. 

The issue of entitlement to service connection for paranoid schizophrenia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 1998 rating decision denied the Veteran's request to reopen a claim for entitlement to service connection for paranoid schizophrenia.  The Veteran was notified of his appellate rights, but did not timely appeal the decision.

2.  Evidence associated with the claims file after the last final denial in June 1998 is new evidence, and when considered with the previous evidence of record, it relates to an unestablished fact necessary to substantiate the Veteran's claim.

3.  The competent and credible evidence fails to demonstrate that the Veteran has PTSD that is related to his active duty service.  


CONCLUSIONS OF LAW

1.  The June 1998 rating decision is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1100 (2010).  

2.  New and material evidence has been received since the June 1998 prior final rating decision, and the claim of entitlement to service connection for paranoid schizophrenia is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  PTSD was not incurred in or aggravated by active military duty.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the letters dated in April 2006 and November 2007 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  These letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Both the April 2006 and November 2007 letters provided this notice to the Veteran.

The Board observes that both the April 2006 and November 2007 letters were sent to the Veteran prior to the June 2006 and July 2008 rating decisions, respectively.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in these letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3.159(b) (2010), and Dingess, supra.

With respect to the Veteran's request to reopen a previously disallowed claim, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence - evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation, however, does not modify the requirements discussed above.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought.  The Board notes that this information was provided in the April 2006 letter.

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service treatment records, VA treatment records, and private treatment records are associated with the claims folder.  

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  After a review of the record, the Board finds that with respect to the issue of entitlement to service connection for PTSD, an examination is not necessary. In this regard the Board notes that there is no competent and credible evidence of a current diagnosis, as such, the Board finds that the Veteran has not satisfied all elements of McLendon.  Therefore, VA is not required to provide the Veteran with a VA examination in conjunction with this claim.  

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

I.  New and Material-Paranoid Schizophrenia

The Board notes that the claim regarding paranoid schizophrenia is one of entitlement to service connection for paranoid schizophrenia.  This claim is based upon the same factual basis as his original claim of entitlement to service connection for paranoid schizophrenia, which was most recently denied in the June 1998 rating decision and originally denied in an August 1990 rating decision.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2002).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 C.F.R. § 3.156(a) (2008), "new and material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

At the time of the prior final denial in this matter, as issued in a June 1998 RO rating decision, the evidence under consideration consisted of a private hospital report dating from October 22, 1985 to November 1, 1985; the Veteran's service treatment records from November 1987 to December 1989; treatment reports from the Army Hospital at Fort Gordon, Georgia for the period from August 3, 1989 to approximately December 17, 1989; July 1995 statements from the Veteran's mother and grandmother; outpatient treatment reports from the VA Medical Center-Leavenworth dating from January 12, 1990 to January 30, 1995 and July 11, 1997 to November 19, 1997; an October 1997 statement from the Veteran private medical records dating from May 1996 to January 2005; and a letter from the Veteran dated October 2005.  

The Veteran's initial claim of entitlement to service connection for paranoid schizophrenia was denied by RO rating decision dated in August 1990.  This rating decision indicates that the basis for the RO's denial was that the Veteran's paranoid schizophrenia pre-existed his active duty service and was not aggravated by service as evidenced by the fact that the Veteran's symptoms were the same both prior to and during service.  The Veteran did not timely appeal this decision; therefore, it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  
The Veteran filed requests to reopen this claim in July 1995 and October 1997.  The RO denied these requests to reopen the claim in the August 1995, February 1998, and June 1998 rating decisions on the basis that no new evidence had been obtained indicating that the Veteran's paranoid schizophrenia which pre-existed service had been aggravated by active service.  

Most recently, the Veteran filed to reopen the claim in January 2006 and was again denied reopening in June 2006,  The evidence at the time of the June 2006 rating decision consisted of all the previous evidence; treatment records from the VA medical center dating from January 4, 1998 to June 5, 2002; and various statements in support of the claim by the Veteran and his mother.  Since the January 2006 rating decision, additional evidence included an April 2007 VA outpatient note, statements in support from the Veteran's mom and his uncle, and various statements by the Veteran.  

The Board notes, in particular, the April 2007 VA outpatient treatment note that includes an opinion by the Veteran's treating psychiatrist which states that the Veteran was under a great deal of stress while in the military and this stress precipitated the schizophrenic symptomatology that manifested while the Veteran was on active duty.  As such, the Board finds that this evidence addresses the question of whether the Veteran's pre-existing paranoid schizophrenia was aggravated beyond its natural progression during active duty service.  

The Board finds the April 2007 VA outpatient treatment note to be both new and material evidence because the evidence was not previously of record and it addresses the question of whether the Veteran's pre-existing paranoid schizophrenia was aggravated beyond its natural progression during active duty service.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, presuming the credibility of the evidence submitted, the evidence discussed above is considered new and material.  See Justus, supra.  After careful consideration, the Board concludes that this newly received evidence relates to an unestablished fact necessary to substantiate the Veteran's claim; thus, it is material.  Such evidence clearly relates to the reasons for the previous denial in June 1998.  As such, the Board concludes that the Veteran's request to reopen the previously disallowed claim of entitlement to service connection for paranoid schizophrenia should be granted.  38 C.F.R. § 3.156(a) (2010).

II.  Service Connection--PTSD

In general, service connection may be granted for disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002).  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a) (2009).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.  

The DSM-IV provides two requirements as to the sufficiency of a stressor:  (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror."  DSM-IV at 427-28.  These criteria are no longer based solely on usual experience and response but are individualized (geared to the specific individual's actual experience and response).  Hence, under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of a predisposition toward development of that condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.

The Board also notes that effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  

The Veteran contends that he has incurred PTSD as a result of his active service.  In considering the evidence of record under the laws and regulations as set forth above, however, the Board concludes that the Veteran is not entitled to service connection for PTSD.

The Board notes that the record contains various private and VA treatment records noting that the Veteran is diagnosed with and being treated for paranoid schizophrenia, however there is no indication in any of the medical treatment reports that the Veteran has been diagnosed with PTSD.  In the Veteran's November 2006 notice of disagreement pertaining to his claim for service connection for paranoid schizophrenia, the Veteran stated that he experienced posttraumatic stress disorder following an event while serving at Fort Gordon, Georgia, brought on by his stressful duty assignments while stationed in South Korea.  The Veteran further stated that he thought he had been misdiagnosed with paranoid schizophrenia and that he actually suffers from PTSD.  The Board notes, however, an April 2007 VA outpatient treatment note in which the Veteran's VA treating psychiatrist associates the Veteran's stressful in-service events with his paranoid schizophrenia and fails to provide a diagnosis of PTSD.  Indeed, as noted, the medical evidence of record is completely absent for any notation, diagnosis, or complaint of PTSD.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

The only evidence supporting the presence of a PTSD diagnosis is the Veteran's own personal assertions.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

However, in this case, the Veteran is not providing statements related to the diagnosis of a simple disorder.  Unlike the varicose veins in Barr or dislocated shoulder in Jandreau, a psychiatric disorder is not a condition generally capable of lay diagnosis, although its symptoms might be described by a lay person, nor is it the type of condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  In this regard, the origin of a psychiatric disability is a matter of medical complexity and is often the subject of conflicting opinions even among mental health professionals.  See Ephraim v. Brown, 82 F.3d 399, 401 (1996) (recognizing the complexity of determining diagnoses and etiologies within the field of mental disorders).  Thus, the Board concludes that, although the Veteran is competent to report symptoms he has experienced, his statements as to whether he has a current diagnosis of PTSD do not constitute competent evidence.  As a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding such matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade).  

Without evidence of a current diagnosis of PTSD which conforms to diagnostic criteria under DSM-IV, a preponderance of the evidence is against the Veteran's claim for service connection for PTSD.  No further discussion of the two remaining elements of a PTSD service connection claim is necessary.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The benefit of the doubt rule does not apply, and the claim for PTSD must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for paranoid schizophrenia, is reopened, and to this extent the claim is granted.

Entitlement to service connection for PTSD is denied.

REMAND

Although further delay is regrettable, the Board finds that additional development is necessary to adjudicate the issue of entitlement to service connection for paranoid schizophrenia.

The Veteran contends that his diagnosed paranoid schizophrenia is related to his active duty service.  The Board notes that the record indicates that the Veteran was originally diagnosed with paranoid schizophrenia in October 1985 prior to his period of active duty service.  While on active duty, in August 1989, the Veteran was admitted for psychiatric evaluation because of increased religiosity, delusional thinking and auditory hallucinations.  During the evaluation, the Veteran reported having been hospitalized prior to joining the military, in a psychiatric hospital because of schizophrenia.  The Veteran was diagnosed with schizophrenia, chronic, undifferentiated type.  

As noted above, in an April 2007 VA mental health clinic outpatient note the Veteran reported that while he was stationed in South Korea, he experienced some very stressful events during the Olympic Games that were being held there.  The Veteran stated that there was a great deal of anti-American sentiment and it made him nervous to go off the base while he was stationed there.  Specifically the Veteran stated he had been witness to American soldiers being yelled at while they were attempting to protect the athletes.  Following his stressful time in South Korea, upon return to the United States, the Veteran became obsessed with a new age cult which led to his being hospitalized for psychiatric care.  The Veteran's VA psychiatrist opined that the stressful events that the Veteran experienced in South Korea precipitated the onset of his schizoaffective disorder, the symptoms of which manifested shortly after arriving at Fort Stewart, Georgia.  

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2010).

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2002). According to 38 C.F.R. § 3.304(b) (2010), the term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1) (2010).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to ... manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  Id.

A preexisting disease will be presumed to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2010); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

As noted above, in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With consideration of the above, the Board finds that the Veteran should be afforded a VA psychiatric examination to determine if the Veteran's paranoid schizophrenia is related to his active duty service or if found to pre-exist service, was it aggravated, beyond the natural progression of the disease, by his active duty service.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should arrange for the Veteran to be accorded an examination by a VA psychiatrist or psychologist.  The claims file, including a copy of this remand, should be made available to the examiner for review.  The examiner should specifically review the April 2007 VA outpatient note including the opinion proffered by the Veteran's treating psychiatrist as well as the October 1985 private psychiatric treatment notes.  The purpose of the examination is to determine whether the Veteran's paranoid schizophrenia was incurred in or aggravated by the Veteran's active duty service.  All indicated studies are to be performed.

Following the examination, the examiner should express opinions on the following questions:

(a) With regard to the Veteran's paranoid schizophrenia, is it at least as likely as not (probability of 50 percent or greater) that this disorder was incurred in service or is otherwise related thereto.

(b) With regard to the Veteran's diagnosed paranoid schizophrenia, was there an increase in disability during service that is not due to the natural progress of the disease (i.e., aggravation).

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

"Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

The examiner should review the entire record and provide a complete rationale for all opinions offered.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2. When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


